Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-4 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application has claimed priority based on PCT International Application No. PCT/JP2018/040691 filed on November 1, 2018.

	Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-4 are allowed.
Claim 1 recites ” An input device comprising: a detector configured to detect an operation state of an operation object on an operation surface; 
a controller configured to perform input to a predetermined instrument in accordance with the operation state detected by the detector; and 
a driver configured to be controlled by the controller and vibrate the operation surface, wherein: 
the predetermined instrument includes a display; 
a plurality of operation buttons and a pointer corresponding to a position of the operation object on the operation surface are displayed on the display; 
the position of the operation object on the operation surface is associated with a position of each of the plurality of operation buttons and a position of the pointer on the display by a relative coordinate; 

in a case where the position of the operation object on the operation surface corresponds to the first operation button, when a movable distance from the position of the operation object to an outer peripheral end of the operation surface is smaller than a distance from the first operation button to the second operation button, the controller is configured to 
prohibit execution of the attraction control or 
correct a movement amount of the pointer to be larger than a movement amount of the operation object on the operation surface and cause the pointer to reach the second operation button from the first operation button for performing the attraction control.”

The following prior arts are representative of the state of the prior art:  
Konar et al, U.S. Patent Publication No. 6088027 (figure 20 and column 7, lines 45-53 teaches at the moment the mouse button is pressed, the distance of cursor 2025 from each of the edges 2005, 2010, 2015 and 2020 is determined.)

Chen et al, U.S. Patent Publication No. 2014/0327670 (see paragraph 0016teaches changing a factor corresponding to a distance a pointer moves in relation to a distance a peripheral device moves)

The prior arts cited fails to fairly teach or suggest the combined features of the claimed invention including in a case where the position of the operation object on the operation surface corresponds to the first operation button, when a movable distance from the position of the operation object to an outer peripheral end of the operation surface is smaller than a distance from the first operation button to the second operation button, the controller is configured to prohibit execution of the attraction control or correct a movement amount of the pointer to be larger than a movement amount of the operation object on the operation surface and cause the pointer to reach the second operation button from the first operation button for performing the attraction control.	

These features find support at least at figures 5 and 12 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Banta et al, U.S. Patent No. 9781356 (panoramic video viewer).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Dorothy Harris/Primary Examiner, Art Unit 2625